Fourth Court of Appeals
                                  San Antonio, Texas
                                      September 12, 2019

                                     No. 04-19-00097-CV

                                 Laura Zamora BERINGER,
                                         Appellant

                                               v.

                                    Michael BERINGER,
                                         Appellee

                   From the County Court at Law No 1, Webb County, Texas
                             Trial Court No. 2017FLB001191C1
                          Honorable Hugo Martinez, Judge Presiding


                                        ORDER
        Appellant’s brief was due to be filed by August 23, 2019. Neither the brief nor a motion
for extension of time has been filed. It is therefore ORDERED that appellant show cause in
writing within fifteen days from the date of this order why this appeal should not be dismissed
for want of prosecution. See TEX. R. APP. P. 38.8(a).



                                                    _________________________________
                                                    Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of September, 2019.



                                                    ___________________________________
                                                    Keith E. Hottle,
                                                    Clerk of Court